Citation Nr: 0903521	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-23 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1982. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), which denied 
service connection for PTSD.  


FINDING OF FACT

The record does not provide credible supporting evidence to 
verify the occurrence of the veteran's claimed PTSD inducing 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. § 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2008).

The establishment of service connection for PTSD in 
particular requires: (1) medical evidence diagnosing PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).  See also, Cohen v. 
Brown, 10 Vet. App. 128 (1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II. Analysis

The veteran asserts that she is suffering from PTSD.  She 
attributes her PTSD to an in-service rape which lead to a 
pregnancy.  She also maintains that she experienced physical 
and verbal abuse from her son's father while in service.  
Thus, service connection for PTSD is warranted.

At the outset, the Board notes that a diagnosis of PTSD is of 
record.  Thus, the crux of this case rests upon the 
verification of the veteran's alleged in-service stressors 
and medical evidence of a link between current symptomatology 
and the verified in-service stressor.  

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service."  Id.

If, however, VA determines that the veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  

In this regard, the Board notes that the veteran did not 
engage in combat with the enemy nor has she averred any such 
argument.  Further, there is no objective competent or 
credible evidence of record to corroborate the occurrence of 
the veteran's alleged in-service stressors.  

The Board acknowledges that the veteran's service treatment 
records are not available for review and that an official 
finding was conducted establishing that the records are not 
present.  See Findings of Unavailable Service Records 
document dated in February 1996; VA letter dated October 20, 
2004.  However, the veteran's service personnel reports are 
of record.  The veteran's service personnel file shows that 
she was struck by a car in June 1978 and was hospitalized for 
a nervous disorder, but no other complaints were raised with 
regard to trauma in service.  The reports do not show that 
any nervous disorder resulted in chronic disability or that 
she incurred any sexual assault.  The service records also 
fail to show that the veteran requested a transfer to another 
service assignment.  Rather, the reports indicate that the 
veteran's military performance was more than satisfactory.  
See Letters of Appreciation dated in 1979, Promotion Order 
dated in April 1980, and Permanent Order dated in August 
1981.    

A review of the post service medical evidence, including 
Social Security Administration (SSA) reports and VA treatment 
reports, also fails to verify the occurrence of any of the 
veteran's alleged in-service stressors.  Indeed, the record 
reveals a current diagnosis of PTSD; however, there is no 
independent competent evidence of record verifying the 
occurrence of the veteran's alleged in-service stressor and 
there is no opinion linking the veteran's PTSD with her 
period of service.  

In September 2004 medical records, the veteran reported that 
she did not have difficulty during her service, but that she 
was anxious to leave.  She makes no mention of any sexual 
assaults or trauma.  The first indication of the veteran 
seeking treatment is in 2005, where she indicated that she 
was raped while in the military and sexually assaulted at 
other periods in her life.  She told the examiner that she 
first became depressed in service and was hospitalized for 
three days in 1996, 14 years after her separation from 
service.  PTSD was noted.  The Board notes that a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of claimed in-service stressors.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996).  Furthermore, just because a physician 
or other health professional accepted the veteran's 
description of her service experiences as credible and 
diagnosed her as suffering from PTSD does not mean the Board 
is required to grant service connection for PTSD.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept a veteran's uncorroborated accounts of 
active service.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
Thus, the evidence weighs against the veteran's claim in this 
regard.

Finally, the Board acknowledges the veteran's appellate 
assertions of being sexually assaulted in service.  However, 
the Board finds that the veteran's assertions are not 
credible.  As noted above, the available service records do 
not support her contentions and the post service medical 
evidence alone cannot corroborate the occurrence of any 
alleged in-service stressor.  Additionally, the Board notes 
that the veteran's treatment reports attribute her 
psychiatric disorders to a history of substance abuse, deaths 
in her family, and unemployment.  The only evidence of record 
noting an in-service sexual assault is the veteran's 
assertions which were presented many years after service.  
The veteran is not competent to render an opinion as to a 
medical diagnosis and etiologically relate that diagnosis to 
service or any event of service.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The Board has considered the applicability of "benefit of 
the doubt" doctrine; however, because independent competent 
corroboration of the veteran's alleged in-service stressor 
has not been submitted, the preponderance of the evidence 
weighs against the veteran's claim and the evidence is not in 
equipoise.  As the preponderance of the evidence establishes 
that the veteran does not have PTSD due to a verified in-
service stressor, there is no reasonable doubt to be resolved 
in the veteran's favor and the claim must be denied.  




III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2005, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.  Furthermore, 
the letter instructed the veteran on what evidence could be 
presented to substantiate her alleged in-service sexual 
assault. 

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of October 2005 stated it could 
obtain them for her.  Finally, she was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  See also VCAA letters dated in November and 
December 2005.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in an October 2005 letter.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability in an April 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
personnel records, VA medical records and SSA records.  The 
VA attempted to obtain the veteran's service treatment 
records from the National Personnel Records Center (NPRC).  
The NPRC responded that it could not locate the veteran's 
records.  See February 1996 Findings of Unavailable Service 
Records.  See also VA letter dated October 20, 2004.  

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's service treatment records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.  

VA attempted to verify the veteran's in-service stressors 
with the Center for Unit Records and Research (CURR).  CURR 
reported that there was insufficient specific stressor 
information with which to corroborate the veteran's 
testimony.  See VA Memorandum dated in February 2005.

The Board also acknowledges that the veteran was not examined 
for the purpose of addressing her service connection claim 
for PTSD; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no supporting evidence to corroborate 
the veteran's claim of sexual assault while in service.  In 
addition, because the evidence of record is sufficient to 
make a decision on the claim, VA is not required to provide 
the veteran with a medical examination absent a showing by 
the veteran of a current disability and an indication of a 
causal connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim and the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


